Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is being entered into on January 23,
2009 (the “Effective Date”) between GSI Group Inc. (the “Company”) and Daniel J.
Lyne (the “Employee” or “You”). For purposes of this Agreement, Company includes
parent, subsidiary and affiliated entities, and the stockholders, trustees,
directors, officers, agents and employees of the Company or such entities.
Employee includes heirs, spouse, legal representative and assigns of the
Employee.

This Agreement will serve as notice and confirm the termination of your
employment with the Company and the terms of the separation package offered to
You. The purpose of this Agreement is to establish an amicable arrangement for
ending our employment relationship, to provide you with separation benefits to
assist you in transitioning to new employment, and to release the Company from
any claims that you may have against it in exchange for the separation benefits.
With that understanding, Employee and the Company agree as follows:

 

1. Termination

We have mutually agreed that for purposes of this Agreement the Termination Date
shall be October 28, 2008. Employee confirms that he is resigning from all
positions and offices that he held with the Company (and all of its
subsidiaries) as of the Effective Date. The Company acknowledges that Employee
voluntarily resigned from the Company and was not terminated for performance
issues.

 

2. Payments/Benefits upon Termination

On your Termination Date, you will be entitled to the following regardless of
whether you sign this Agreement:

 

  a. All salary and wages earned through your Termination Date.

 

  b. A payment for unused, earned vacation time accrued through your Termination
Date; and, if applicable, unused, earned personal need time. As of the date of
the Agreement, You have 200 hours of such time.

 

  c. The opportunity to elect continuing coverage under the Company’s health
insurance at your cost and expense, pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). You will receive COBRA information under
separate cover. Please note, however, that this provision is subject to
Section 3(b) herein.

 

  d. The opportunity to elect to convert your life insurance policy coverage
(which will terminate on the Effective Date) to an individual policy, at your
cost and expense.

Following your Termination Date, you will not be entitled to participate in any
Company-provided benefit programs or practices, including, but not limited to,
the following:

 

  i. Vacation accrual;



--------------------------------------------------------------------------------

  ii. If applicable, personal need time accrual;

 

  iii. Any equity and/or stock plan or program. In addition, please be advised
that all vesting in any such plan shall cease as of the Termination Date. Please
see the Company’s stock plan and your stock agreement(s) for applicable terms
and conditions; and

 

  iv. Ability to make any 401(k) contributions and entitlement to any Company
matches. Please contact Prudential directly at 877-778-2100 to discuss
distributions and loan payback options.

All amounts set forth in this Section 2 are subject to any applicable federal,
state and local deductions, withholdings, payroll and other taxes. Your existing
equity grants shall continue to be governed under the Plans and granting
agreements in effect as of the respective granting dates.

Except as otherwise provided in this Agreement, your salary will cease on your
Termination Date and any entitlement you have or might have under a
Company-provided benefit plan, program or practice will terminate on such date,
except as required by federal or state law.

 

3. Separation Benefits

In consideration of your execution of this Agreement, including specifically the
release provisions in Sections 4 and 5, the Company agrees to the following:

 

  a. Salary continuation: The Company will pay you $145,745.70 within fourteen
days of the Effective Date, representing a lump sum payment of the remaining
unpaid amounts of your current per pay period base salary of $10,051.46 for the
period of nine (9) months following your Termination Date. In total, the Company
will pay $196,003 in additional salary from the Termination Date, of which
$50,257.30 has already been paid as of the Effective Date. One-third (1/3) of
the salary paid under this section shall be in consideration of the release of
any claims under the Age Discrimination in Employment Act of 1967 (ADEA), and in
the event you opt to revoke your consent to this Agreement per Section 5(e), you
will forfeit one-third of the salary paid; the remaining provisions of this
Agreement, including the release of non-age related claims in Section 4, below,
will remain intact.

 

  b.

Health Benefits: Following (and subject to the occurrence of) the Effective
Date, the Company shall (1) continue to provide health and dental insurance
group benefits that are comparable to those provided to you and your family as
of the Termination Date until the first to occur of (i) the nine (9)-month
anniversary of the Termination Date or (ii) the date you and your family become
eligible to receive health and dental insurance benefits under the plans of your
subsequent employer. This period will be reduced to six months in the event you
opt to revoke the Agreement under Section 5(e). You agree to immediately notify
the Company upon the commencement of your employment with a subsequent employer

 

2



--------------------------------------------------------------------------------

 

whereby you are eligible to receive medical/dental benefits and to provide the
Company with a complete copy of the health and dental benefit coverages offered
to you by your new employer.

 

 

c.

During the time that you receive Health Benefits from the Company, you will be
required to make a monthly contribution consistent with the terms provided under
these plans. Please contact Carole Leavitt concerning the amount of monthly
contribution required, and arrange to send your monthly payment to Carole
Leavitt at GSI Human Resources in Bedford, MA by the 20 th of the month for the
following month of coverage. Please note that your contribution amount is
subject to change based on plan costs contracted by GSI and the Company’s shared
cost arrangement with employees.

 

  d. Except as set forth above, all other benefits, including but not limited to
disability and life insurance, shall cease as of the Termination Date. All stock
options or restricted stock grants shall continue to be governed exclusively
under the terms of the Plans and granting agreements under which such grants
were originally made to you.

 

  e. Bonus: At such time as the Company would customarily pay bonuses, but not
later than March 15, 2009, the Company will pay you an amount equal to
$78,793.00 which represents 50% of your Target Bonus. This amount considers 100%
achievement or 20 points for item 2, the Personal Objectives component of your
2008 Incentive Bonus Plan and 100% achievement or 30 points for item 4, the
Extra Bonus Opportunity: M&A component of the Incentive Bonus Plan. Based on
projected 2008 full year GSI Group Profit results against plan, no bonus for
item 1 of the Incentive Bonus Plan is payable. No bonus will be payable for item
3, the Discretionary component. No additional bonus or other payments shall be
due or payable to you. The Company agrees and stipulates that your bonus has
been fully earned as of your Termination Date; however, you will only receive
66% of this amount in the event you opt to revoke your consent to release age
claims under the Agreement per Section 5(e). The Company will not withhold or
reduce your bonus for any other reason.

 

  f.

Section 409A: You and the Company agree that the payment schedule for any
payments described in this Section 3 may be adjusted as necessary to avoid the
application of the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, (“Section 409A”), provided that no such adjustment shall
result in either a decrease of any benefit or payment contemplated herein, nor
an increase in the cost of providing such payment or benefit. For example, if at
the time of your separation from service, you are a “specified employee,” as
hereinafter defined, any and all amounts payable under this Section 3 in
connection with such separation from service that constitute deferred
compensation subject to Section 409A, as determined by the Company in its sole
discretion, and that would (but for this sentence) be payable within six months
following such separation from service, shall instead be paid on the date that
follows the date of such separation from service by six (6) months. For purposes
of the preceding sentence, “separation from service” shall be determined in a
manner consistent with subsection (a)(2)(A)(i) of Section 409A and the term
“specified employee” shall mean an

 

3



--------------------------------------------------------------------------------

 

individual determined by the Company to be a specified employee as defined in
subsection (a)(2)(B)(i) of Section 409A. This Agreement will be interpreted and
administered in accordance with the applicable requirements of, and exemptions
from, Section 409A in a manner consistent with Treas. Reg. § 1.409A-1(c). To the
extent payments and benefits are subject to Section 409A, this Agreement shall
be interpreted, construed and administered in a manner that satisfies the
requirements of (i) Section 409A(a)(2), (3) and (4), (ii) Treas. Reg. §
1.409A-1, et seq., and (iii) transitional relief under IRS Notice 2007-86, and
(iv) other applicable authority issued by the Internal Revenue Service and the
U.S. Department of the Treasury.

All payments set forth in this Section 3 shall be subject to any applicable
federal, state and/or local deductions, withholdings, payroll and other taxes.

You will only be entitled to the payments and benefits described above and to no
other payments or benefits. You acknowledge that the payments and benefits
described in Section 3(a), (b) and (e) above represent valuable consideration in
excess of that to which you might otherwise be entitled by reason of your
employment by and termination from employment with the Company.

 

4. Mutual Release of Claims

 

  a.

In exchange for the Separation Benefits described in Section 3 above, which you
agree you are not entitled to otherwise receive, you and your representatives,
agents, estate, heirs, successors and assigns (collectively “you”) voluntarily
agree to release and discharge the Company and its parents, affiliates,
subsidiaries, successors, assigns, plan sponsors and plan fiduciaries (and the
current and former trustees, officers, directors, shareholders, employees, and
agents of each of the foregoing, individually, in their capacity acting on the
Company’s behalf, and in their official capacities ) (collectively “Releasees”)
generally from all claims, demands, actions, suits, damages, debts, judgments
and liabilities of every name and nature, whether existing or contingent, known
or unknown, suspected or unsuspected, in law or in equity in connection with
your employment by and/or termination from the Company, arising on or before the
Effective Date. This release is intended by you to be all encompassing and to
act as a full and total release of any claims you may have or have had against
the Releasees from the beginning of your employment with the Company to the
Effective Date of this Agreement, including but not limited to all claims in
contract (whether written or oral, express or implied), tort, equity and common
law; any claims for wrongful discharge, breach of contract, or breach of the
obligation of good faith and fair dealing; and/or any claims under any local,
state or federal constitution, statute, law, ordinance, bylaw, or regulation
dealing with either employment, employment discrimination, retaliation, mass
layoffs, plant closings, and/or employment benefits and/or those laws, statutes
or regulations concerning discrimination on the basis of race, color, creed,
religion, age, sex, sexual harassment, sexual orientation, national origin,
ancestry, handicap or disability, veteran status or any military service or
application for military service or any other category protected by law,
including all claims under Title VII of the Civil Rights Act (42 U.S.C. § 2000e
et seq.); the Americans With Disabilities Act (42 U.S.C. § 12101 et seq.); the

 

4



--------------------------------------------------------------------------------

 

Rehabilitation Act (29 U.S.C. § 701 et seq.); the Equal Pay Act; the Age
Discrimination in Employment Act (“ADEA”) (29 U.S.C. § 729, et seq.); the
Employee Retirement Income Security Act (“ERISA”) (29 U.S.C. § 1001, et seq.);
the Family and Medical Leave Act (29 U.S.C. § 2601, et seq.); the Fair Credit
Reporting Act (15 U.S.C. § 1681 et seq.); the Worker Adjustment and Retraining
Notification Act (29 U.S.C. § 2101 et seq.); all as may have been amended; and
any federal, state or local law or regulation concerning securities, stock or
stock options, including without limitation any claims that might be brought
under the Sarbanes-Oxley Act or other federal or state whistleblower protection
statutes.

 

  b. You expressly agree and understand that this is a General Release, and that
any reference to specific Claims arising out of or in connection with your
employment and/or its termination is not intended to limit the release of
Claims. You expressly agree and understand this General Release means that you
are releasing, remising and discharging the Releasees from and with respect to
all Claims, whether known or unknown, asserted or unasserted, and whether or not
the Claims arise out of or in connection with your employment and/or its
termination, or otherwise.

 

  c. You not only release and discharge the Releasees from any and all claims as
stated above that you could make on your own behalf or on the behalf of others,
but also those claims that might be made by any other person or organization on
your behalf and you specifically waive any right to recover any damage awards as
a member of any class in a case in which any claims against the Releasees are
made involving any matters arising out of your employment with and/or
termination of employment with the Company.

 

  d. You agree that the payments and benefits set forth in Section 3 of this
Agreement, together with payments and benefits the Company previously provided
to you, are complete payment, settlement, accord and satisfaction with respect
to all obligations and liabilities of the Releasees to You, and with respect to
all claims, causes of action and damages that could be asserted by you against
the Releasees regarding your employment or separation from employment with the
Company, including, without limitation, all claims for wages, salary,
commissions, draws, car allowances, incentive pay, bonuses, business expenses,
vacation, stock, stock options, severance pay, attorneys’ fees, compensatory
damages, exemplary damages, or other compensation, benefits, costs or sums. You
also affirm that you have received any family and/or medical leaves to which you
were entitled during your employment, have not been retaliated or discriminated
against because you took a family or medical leave or any leave protected by
law, and have not suffered any on-the-job injury for which you have not already
filed a claim.

 

  e.

Notwithstanding the comprehensive release of claims set forth in the preceding
paragraphs of this Section, nothing in this Agreement shall bar or prohibit you
from contacting, seeking assistance from or participating in any proceeding
before any

 

5



--------------------------------------------------------------------------------

 

federal or state administrative agency to the extent permitted by applicable
federal, state and/or local law. However, you nevertheless will be prohibited to
the fullest extent authorized by law from obtaining monetary damages in any
agency proceeding in which you do so participate.

 

  f. You represent and warrant that you have not filed or raised any external
complaint, claim, charge, action, or proceeding against any of the Releasees in
any jurisdiction or forum related to any matters addressed in this Section 4,
including without limitation, any complaint that might fall under the
Sarbanes-Oxley Act or any other federal or state whistleblower protection act.
You further represent and warrant that you have shared all facts or information
in your possession with the Board of Directors and its committees relating to
the Company’s preparation of its quarterly and annual financial statements and
its internal controls and procedures, and that you will cooperate with the Board
and its committees and any outside advisors relating to any review of the same.

 

  g. You represent that, in connection with this Agreement, you are releasing
your claims against the Company and its officers, directors, and agents arising
out of the events leading to your resignation on October 28, 2008. You also
represent that, other than matters concerning the compensation paid by the
Company to certain former officers of Excel Technology, Inc., you (1) have no
personal knowledge of any facts or circumstances that would give you reason to
believe that any of the Company’s previously filed financial statements are
incorrect or inaccurate; and (2) have no personal knowledge of any facts or
circumstances not previously communicated to the Company or the Board of
Directors or its Audit Committee that you believe should be investigated by the
Company, the Board of Directors or the Audit Committee of the Board.

 

  h. In consideration of Your release of claims against the Company, the Company
and its representatives, agents, estate, heirs, successors and assigns
(collectively “the Company”) voluntarily agree to release and discharge you
generally from all claims, demands, actions, suits, damages, debts, judgments
and liabilities of every name and nature, whether existing or contingent, known
or unknown, suspected or unsuspected, in law or in equity in connection with
your employment by the Company, arising on or before the Effective Date, other
than a breach of any of the representations made in this Agreement. Other than
claims for a breach of a representation in this Agreement, this release is
intended by the Company to be all encompassing and to act as a full and total
release of any claims it may have or have had against you from the beginning of
your employment with the Company to the Effective Date of this Agreement,
including but not limited to all claims in contract, tort, equity and common
law, and any claims under any local, state or federal constitution, statute,
law, ordinance, bylaw.

 

  i.

Nothing herein is intended to affect or limit in any fashion your right to
indemnification of and from any cost, expense or damages, including advancement
of defense costs, arising from any third-party claims arising out of your
service as an

 

6



--------------------------------------------------------------------------------

 

officer of the Company, it being the intention of the Company that you receive
the same protections afforded to other officers, directors and former officers
and directors of the Company under the By-Laws of the Company, subject only to
the limitations set forth in section 81 of the New Brunswick Business
Corporations Act. The Company agrees not to amend or revise the By-Laws in the
future if the effect of such amendment or revision would be to limit the scope
of, or deny, the indemnification protections afforded to You under the current
By-Laws. Such indemnification shall expressly include the absolute right to
indemnification for the period between the Termination Date and the Effective
Date.

 

5. Waiver of Rights and Claims under the Age Discrimination In Employment Act of
1967

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

 

  a. in consideration for the amounts described in Section 3 of this Agreement
allocated to your release of any age-related claims, which you are not otherwise
entitled to receive, you specifically and voluntarily waive such rights and/or
claims under the ADEA you might have against the Releasees to the extent such
rights and/or claims arose prior to the Effective Date;

 

  b. you understand that rights or claims under the ADEA which may arise after
the Effective Date are not waived by you;

 

  c. you are advised to consult with or seek advice from an attorney of your
choice or any other person of your choosing before executing this Agreement; you
also are advised that you have 21 days to review this Agreement and consider its
terms before signing it and that such 21-day review period will not be affected
or extended by any revisions, whether material or immaterial, that might be made
to this Agreement;

 

  d. in entering into this Agreement you are not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document; and

 

 

e.

you may revoke your consent to waive any age related claims under the ADEA as
set forth in this Agreement for a period of seven (7) days following your
execution hereof. All rights and obligations of both parties under this
Agreement that do not relate to age related claims under the ADEA shall become
effective and enforceable upon execution of the Agreement. In the event you opt
to revoke the Agreement during the 7 day period, the revocation will apply only
to age related claims and you will only receive two-thirds of the separation
benefits as set forth in Section 3 above. For such a revocation to be effective,
it must be delivered so that the Company receives it at or before the expiration
of the seven (7) day revocation period. Otherwise, the Agreement will become
fully enforceable on the 8th day following your signature.

 

7



--------------------------------------------------------------------------------

6. Confidentiality

You agree to keep the existence and terms of this agreement in the strictest
confidence and not reveal the terms of this agreement to any persons except your
immediate family, your attorney and your tax and financial advisors, provided
they also agree to keep the information confidential. Nothing in this Section
shall bar you from providing truthful testimony in any legal proceeding or in
cooperating with any governmental agency.

 

7. Non-Competition and Non- Solicitation

For a period of nine months from the Termination Date, you will not, without the
Company’s prior express written consent, engage in, have an interest in, be
employed by, serve as a director, consultant or advisor to or be in any way,
directly or indirectly connected with (other than by virtue of ownership of less
than 2% of the outstanding capital stock of any class of a publicly-traded
company) any business that is in direct competition with the Company or any of
its subsidiaries or affiliates. In addition, you agree and confirm your
obligation under your Employee Invention and Non-Disclosure Agreement, dated
June 20, 2005, to refrain for the twelve (12) months following your Termination
Date from soliciting, inducing, or attempting to induce, any employees of the
Company as of the Termination Date to terminate their employment with the
Company.

 

8. Non-disparagement

You agree that you will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any
Releasee. The Company agrees that it will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may directly or indirectly,
disparage you or your reputation. Notwithstanding the foregoing, nothing in this
Agreement shall preclude either you or the Company from making truthful
statements or disclosures that are required by applicable law, regulation, or
legal process.

 

9. Job References

Any request for job references should be directed to the Company’s Human
Resources department. Please be advised that, pursuant to Company policy, the
Company’s Human Resources personnel may only disclose your title and dates of
employment with the Company, that you voluntarily terminated your employment
with the Company, and that your election to terminate was not triggered by any
performance related issues.

 

10. Other Agreements

This Agreement constitutes the entire agreement regarding the termination of
your employment with the Company and your separation benefits and supersedes all
prior agreements between the Company and you, except the Employee Invention and
Non-Disclosure Agreement between the Company and you (the “Non-Disclosure
Agreement”), a copy which is attached hereto, any

 

8



--------------------------------------------------------------------------------

specific Non-Disclosure Agreements pertaining to Merger and Acquisition targets
and the Stock Option Agreements between the Company and you, each of which shall
remain in full force and effect in accordance with their terms. In signing this
Agreement, both parties agree that they are not relying upon any oral promises
made by either party that are not otherwise contained in this Agreement. You
acknowledge and agree that your obligations under the Non-Disclosure Agreement
expressly survive the cessation of your employment.

 

11. Cooperation

From time to time following the Termination Date, the Company may need to
request information from you in connection with any litigation, governmental
investigation or complaint, or any other form of legal or administrative matter
in which the Company is a party. As set forth in the Employee Invention and
Non-Disclosure Agreement, you hereby agree that you shall cooperate fully with
any such reasonable requests made by the Company, subject to the prompt
reimbursement of reasonable expenses incurred by you for such cooperation. You
acknowledge that your failure or refusal to provide such cooperation and/or to
make yourself reasonably available to provide such cooperation shall constitute
a breach of a material term of this Agreement and the Non-Disclosure Agreement.

The Company acknowledges that you may have new job responsibilities that require
your immediate and undivided attention during normal business hours, and agrees
that all requests for cooperation shall be reasonable and made in a fashion and
at such times as will minimize the impact on your then existing work schedule.

 

12. Return of Company Property

On the Effective Date, you agree to return to the Company all Company property
and materials, including but not limited to, engineering notebooks, invention
records, personal computers, laptops, diskettes, intangible information stored
on diskettes, software programs and data compiled with the use of those
programs, software passwords or codes, tangible copies of trade secrets and
confidential information, cellular phones, telephone charge cards, manuals,
building keys and passes, names and addresses of all Company customers and
potential customers, customer lists, customer contacts, sales information,
memoranda, sales brochures, business or marketing plans, reports, projections,
and any and all other information or property previously or currently held or
used by you that is or was related to your employment with the Company. You
agree that if you discover any other Company property or materials in your
possession after the Effective Date, you will immediately notify the Company and
return such materials to the Company.

You will be allowed to retain your Company issued Blackberry and laptop
computer, but only on condition that the laptop computer is provided to the
Company before the Effective Date to allow the Company to create a data image of
the laptop, as well as remove any Company data, information or licensed
software. Only after such data and software is removed from the laptop will it
be returned to you.

 

9



--------------------------------------------------------------------------------

13. Other Provisions

 

  a. This Agreement shall not in any way be construed as an admission by either
party of any liability or any act of wrongdoing.

 

  b. This Agreement is a legally binding document and your signature will commit
you to its terms. You represent that you have obtained legal advice in
connection with this Agreement. You acknowledge that you have had an opportunity
to thoroughly discuss all aspects of this Agreement with your attorney, that you
have carefully read and fully understand all of the provisions of this Agreement
and that you voluntarily enter into this Agreement.

 

  c. This Agreement shall be binding upon the Company and you and upon its/your
respective heirs, administrators, representatives, executors, successors and
assigns.

 

  d. You agree that each provision of this Agreement is severable and should any
such provision be determined by a court of competent jurisdiction or
administrative agency to be illegal or invalid, the validity of the remaining
provisions shall not be affected and the illegal or invalid provisions shall be
deemed not to be a part of this Agreement. However, should the Release in this
Agreement be declared or determined by a court of competent jurisdiction or
administrative agency to be illegal or invalid, the Company shall be entitled to
demand immediate repayment, and you will immediately return the enhanced
severance benefits paid under this Agreement.

 

  e. This Agreement may not be amended, revoked, changed, or modified except
upon a written agreement executed by both parties.

 

  f. This Agreement will be interpreted and enforced under the laws of
Massachusetts. In the event of a dispute arising under this Agreement, you agree
that all such matters shall be submitted to binding arbitration. The binding
arbitration shall be administered by the American Arbitration Association under
its Commercial Arbitration Rules. The arbitration shall take place in Boston,
Massachusetts. Each party shall appoint one person to act as an arbitrator, and
a third arbitrator shall be chosen by the first two arbitrators, comprising a
three arbitrator “Panel”. The Panel shall have no authority to award punitive
damages against the Company or you. The Panel shall have no authority to add to,
alter, amend or refuse to enforce any portion of the Agreement. The parties
waive any right to a jury trial. The Company will bear 70% of the cost of AAA
fees and fees for the Panel and you will bear 30% of such costs. The parties
will be responsible for their own legal costs.

AGREED:

 

/s/ Daniel J. Lyne

Daniel J. Lyne

 

10



--------------------------------------------------------------------------------

/s/ Anthony J. Bellantuoni

Anthony J. Bellantuoni

Vice President, Human Resources


(acting on behalf of GSI Group Inc.)

 

11



--------------------------------------------------------------------------------

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I, Daniel J. Lyne, acknowledge that I was informed and understand that I have 21
days within which to consider the attached Agreement, have been advised of my
right to consult with an attorney regarding such Agreement and have considered
carefully every provision of the Agreement, and that after having engaged in
those actions, I prefer to and have requested that I enter into the Agreement
prior to the expiration of the 21 day period.

 

Dated: January 23, 2009  

/s/ Daniel J. Lyne

  Daniel J. Lyne

 

12